Citation Nr: 0021422	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had approximately four years and nine months of 
active duty, including the period from June 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims of 
entitlement to service connection for tinnitus, and dizziness 
and migraine headaches.  The RO also denied a claim of 
entitlement to an increased rating for service-connected pes 
planus, evaluated as 10 percent disabling, and denied claims 
of entitlement to compensable ratings for otitis media, and 
defective hearing, right ear, postoperative stapedectomy.  
The veteran filed a timely appeal with regard to all of the 
aforementioned decisions, except as to the claim for migraine 
headaches.  The claim for migraine headaches therefore has 
not been certified for appellate review, and is not before 
the Board at this time.  In July 1998, the Board granted 
service connection for tinnitus, denied service connection 
for dizziness and syncope, granted the increased rating claim 
for otitis media, and denied the claim for an increased 
rating for defective hearing, right ear, postoperative 
stapedectomy.  The Board remanded the claim for an increased 
rating for pes planus for additional development.


FINDINGS OF FACT

1.  The veteran failed to report for VA examination for 
disability evaluation purposes scheduled for September 1998; 
no good cause for his failure to appear has been shown. 

2.  The veteran's pes planus is primarily manifested by 
complaints of pain; he is not shown to have unilateral severe 
flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use or characteristic callosities.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pes planus are not met.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected pes planus is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

In July 1998, the Board noted that additional findings on the 
current severity of the veteran's pes planus would be of 
assistance, and remanded this claim in order to afford the 
veteran an examination of his feet, as well as to contact him 
and ensure that all relevant treatment records had been 
associated with the claims file.  In August 1998, the RO 
contacted the veteran and requested that he provide them with 
a list of all health care providers who had treated him for 
his pes planus.  There is no record of a response.  In 
addition, the veteran was notified that a foot examination 
was scheduled in September 1998.  However, the veteran failed 
to report for his examination, and there is no record that he 
has requested another examination.  Under the circumstances, 
the Board finds further development is not warranted.  That 
is, the Board is satisfied that all relevant facts have been 
properly developed to the extent permitted in view of the 
veteran's failure to report for examination.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

A review of the veteran's written statements, and the 
transcript from his hearing, held in November 1996, shows 
that he claims that his pes planus causes daily pain and 
cramped foot muscles.  He argues that he gets foot pain after 
walking about eight blocks, and that he has been told to wear 
boots "to keep his arches up."  He reported foot swelling 
"once in a blue moon."

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Since his failure to 
appear for VA examination the veteran has not communicated 
with the RO.  There is no basis in the record for finding 
good cause for his failure to appear.

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records include an enlistment 
examination report, dated in August 1970, which shows that he 
had pes planus.  He was treated for foot pain on about four 
occasions during service.

The only medical evidence for consideration in this case is a 
VA examination report, dated in March 1995.  A review of that 
report shows that the veteran complained of discomfort across 
the top of his feet with any walking.  A neurological 
examination was within normal limits.  There was moderate pes 
planus, bilaterally.  The relevant diagnosis was moderate pes 
planus.

The veteran's bilateral pes planus has previously been 
service-connected and rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, with a 10 percent evaluation.  
Under DC 5276, a disability rating of 10 percent is warranted 
for bilateral moderate flatfoot with the weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation or use of the feet.  A 20 
percent evaluation is warranted for unilateral severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities. 

The Board finds that neither the history of the veteran's 
bilateral foot condition, nor current clinical findings, 
reflect the symptomatology required for an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  It appears that 
the veteran's service-connected bilateral foot condition is 
primarily manifested by pain, without any evidence of marked 
deformity of the foot as a whole, swelling on use, or 
characteristic callosities.   The VA examiner characterized 
the veteran's pes planus as "moderate."  Accordingly, the 
greater weight of the evidence shows that the veteran does 
not experience symptoms compatible with severe unilateral or 
bilateral flatfoot as required for a rating in excess of 10 
percent under DC 5276.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the veteran 
remains most appropriately evaluated at the 10 percent rate 
under DC 5276. 

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to DC 5283, a 20 percent evaluation is 
warranted for a "moderately severe" malunion or nonunion of 
the tarsal or metatarsal bones.  Under DC 5284, a 20 percent 
evaluation is assigned for a moderately severe foot injury.  
However, in this case, as previously stated, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity, nor any 
clinical evidence of swelling on use or characteristic 
callosities.  There has been no demonstration of malunion or 
nonunion of the tarsal or metatarsal bones, and the overall 
disability picture is not consistent with more than moderate 
functional impairment or disability.

In reaching this decision the Board considered the veteran's 
complaints of foot pain.  However, there is no evidence of 
any additional functional limitation supported by objective 
pathology or visible behavior.  38 C.F.R. § 4.40.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for pes planus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

